DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to claims filed 8-30-1 is acknowledged. Currently, claims 1-13 are pending. Claims 14-20 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (2006/0283014) in view of Fischer (US 4,375,779).
	Regarding claim 1, Subramanian et al. discloses a method comprising:
	Forming a porous ceramic preform 62 comprising at least the ceramic fiber tow 60, (fig. 3, abstract, claim 1);
	Inserting a plurality of tows 74 of fugitive fibers into the preform (fig. 1, 4); and

	Subramanian et al. does not teach commingling a plurality of ceramic fibers with a fugitive fiber to form a ceramic fiber tow, the fugitive fiber positioned between at least two ceramic fibers of the ceramic fiber tow. However, Fischer teaches a composite sewing thread of ceramic fibers comprising a plurality of ceramic fibers 14 and a plurality of fugitive fibers 12 as claimed (see fig. 1-2, col. 2, line 25-45, col. 3, line 12-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian et al. with the teaching of Fischer since Fischer teaches that the fugitive fibers cushions the yarn against sharp bend stresses (col. 2, line 25-45 and col. 3, line 12-47). 
	Regarding claim 6, Subramanian et al. as modified by Fischer teaches wherein commingling the plurality of ceramic fibers with the fugitive fibers is carried out with a ratio of ceramic fibers to fugitive fibers is between 1:0.05 and 1:2 by volume (see Fischer, col. 3, line 12-47). 
	Regarding claim 8, Subramanian et al. discloses wherein the removing the fugitive fiber from the ceramic fiber tow comprises thermally decomposing the fugitive fiber (abstract and fig. 1).
	Regarding claim 9, Fischer teaches wherein removing the fugitive fiber form the ceramic fiber two comprises dissolving the fugitive fiber (col. 2, line 26-64).
	Regarding claim 11, Subramanian et al. discloses forming the ceramic fiber tow into a uni-directional tape 62 (see fig. 1, 3). 
	Regarding claim 12, Subramanian et al. as modified teaches replacing the space between the at least two ceramic fibers of the single ceramic fiber tow, at least in part, by a ceramic matrix 80 (see fig. 1, 8, abstract and claim 1).
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. in view of Fischer as applied to claim 1 above, and further in view of Sassa (US 5,456,983).
	Regarding claim 7, Subramanian et al. as modified by Fischer does not teach wherein the commingling the ceramic fibers with the fugitive fiber comprises air-jet texturing. However, Sassa teaches a composite fiber of commingled fiberglass and PTFE combined through a process of air-jet texturing (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Subramanian et al. with the teaching of Sassa since Sassa teaches that comingling of fibers by air-jet texturing is known in the art of composite fibers. 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. in view of Fischer as applied to claim 1 above, and further in view of Magdefrau et al. (2016/0305048).
	Regarding claim 2, Subramanian et al. does not teach removing a native polymer from the ceramic fibers. However, Magdefrau et al. teaches a method of desizing fibers comprises the step of removing a polymer coating from an outer surface of glass or ceramic fibers (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian et al. with the desizing step as taught by Magdefrau et al. since Magdefrau et al. teaches that prior to application of the interface coating or coatings, the polymer sizing on the fibers must be removed, or desized (para 4-5, 34-35, 41). 
	Regarding claim 3, Magdefrau et al. teaches removing the native polymer form the ceramic fibers comprises thermally decomposing the native polymer (abstract, claim 1).
	Regarding claim 4, Magdefrau et al. teaches removing the native polymer from the ceramic fibers comprises dissolving the native polymer (para 42). 
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. in view of Fischer as applied to claim 1 above, and further in view of Hashimoto (English abstract of JP2000034619).
	Regarding claim 5, Fischer does not teach wherein commingling the ceramic fibers with the fugitive fiber comprises rolling the ceramic fibers and the fugitive fiber through a series of rollers. However, Hashimoto teaches a method for producing a combined filament yarn by comingling two yarns A and B with each other through a series of rollers 5, 6 and 8 (see abstract and fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer with the comingling roller as taught by Hashimoto since Hashimoto teaches that comingling using rollers is known in the art of forming combined filament yarns.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. in view of Fischer as applied to claim 1 above, and further in view of Millard et al. (US 7,153,464).
	Regarding claim 10, Subramanian et al. does not teach wherein removing the fugitive fiber from the ceramic fiber two leaving a space between the at least two ceramic fibers of the single ceramic fiber tow comprises positioning each of the ceramic fibers a distance apart from each other ceramic fiber, the distance being between 0.1 micron and 200 micron. However, Millard et al. teaches wherein removing the fugitive fiber from the ceramic fiber tow leaving a space between the at least two ceramic fibers of the single ceramic fiber tow comprises positioning each of the ceramic fibers a distance apart from each other ceramic fiber, the distance being between 0.1 micron and 200 micron (see col. 4, line 21-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance between the ceramic fibers in the method of Subramanian et al. since Millard et al. teaches that the distance between the ceramic fibers is determined by the size of the fugitive thread.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742      

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742